Citation Nr: 1003815	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  98-00 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an extraschedular evaluation for left ear 
hearing loss disability for any portion of the appeal period 
prior to November 28, 2007.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION


The Veteran served on active duty from June 1967 to April 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, inter alia, granted service connection for a 
left ear hearing loss and assigned a noncompensable 
disability rating.  In March 2001, the Board remanded the 
issue for additional development.  

In an August 2001 decision, the Board denied a compensable 
schedular evaluation for left ear hearing loss disability.  
The Veteran appealed the decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In July 2002, the Court 
vacated and remanded the August 2001 Board decision.  In 
December 2003, the Board remanded the case for additional 
development.

In a January 2005 decision, the Board bifurcated the appeal 
into two parts.  In the first part, the Board denied a 
compensable schedular rating for left ear hearing loss 
disability.  In the second part, the Board remanded the issue 
of an extraschedular rating for left ear hearing loss 
disability.

In a November 2008 rating decision, the RO granted a total 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities, effective from November 28, 
2007.  Because a total rating is not in effect for the 
earlier portion of the appeal period, however, the 
extraschedular claim remains viable.  The Board has re-
characterized the issue to reflect that the claim remains 
viable for any portion of the appeal period prior to November 
28, 2007.  In July 2009, the Board remanded the case for 
additional development; it is again before the Board for 
further appellate review.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.



REMAND

In the July 2009 remand, the Board noted that, in exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1)(2009).  

As noted above, the issue of entitlement to an extraschedular 
evaluation for left ear hearing loss disability for any 
portion of the appeal period prior to November 28, 2007 was 
before the Board in July 2009.  However, the Court 
specifically held that, with regard to extraschedular 
ratings, "the Board is precluded from assigning such a 
rating in the first instance."  Floyd v. Brown, 9 Vet. App. 
88, 94 (1996).  The Board is required to address the issue of 
a TDIU under 38 C.F.R. § 4.16(b) where the issue was 
expressly raised by the claimant or the record before the 
Board contains evidence that the appellant may be unable to 
secure or follow a substantially gainful occupation due to 
his or her service-connected disability.  Therefore, this 
matter first needed to be remanded to the Director, 
Compensation and Pension Service for appropriate action and 
was remanded by the Board for this additional development in 
July 2009.

The claims file includes a letter dated on July 31, 2009 from 
the RO to the Director of Compensation and Pension Services, 
referring the case for consideration of entitlement for an 
extrashchdeular rating for a left hear hearing loss for any 
portion of the appeals period prior to November 28, 2007.  
However, the claims file does not include a response to this 
letter, and it does not appear that a supplemental statement 
of the case (SSOC) was ever issued with regard to this issue.  

VA regulations specify that the agency of original 
jurisdiction (AOJ) must issue an SSOC if, pursuant to a 
remand by the Board, it develops the case, unless the Board 
specifies in the remand that an SSOC is not required.  
38 C.F.R. § 19.32(c)(2)(2009).  In this case, however, the 
July 2009 Board remand included instructions for the RO to 
readjudicate the appellant's claim and, if any determination 
remained unfavorable to the appellant, to provide an SSOC and 
afford the Veteran an opportunity to respond before the case 
is returned to the Board for further review.  

Therefore, on remand, the AOJ must obtain a response to the 
July 2009 letter to the Director of Compensation and Pension 
Services which referred the issue for consideration of 
entitlement for an extraschedular rating, readjudicate the 
issue of entitlement to an extraschedular evaluation for left 
ear hearing loss disability for any portion of the appeal 
period prior to November 28, 2007, and issue an SSOC.   

Accordingly, the case is REMANDED for the following action:

1)  The AOJ should obtain a response to 
the July 2009 letter to the Director of 
Compensation and Pension Services which 
referred the issue for consideration of 
entitlement for an extrashchdeular 
rating, in accordance with 38 C.F.R. §§ 
3.321(b) and 4.16(b).  

2)  Following that action, the AOJ should 
readjudicate the appellant's claim for 
entitlement to an extraschedular 
evaluation for left ear hearing loss 
disability for any portion of the appeal 
period prior to November 28, 2007.  If 
any determination remains unfavorable to 
the appellant, he and his attorney should 
be provided with a supplemental statement 
of the case.  The Veteran and his 
attorney should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


